 

 

£

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

rable gaurd <ack . Thcoiks

 
   

 

 
goes,

oS

Soe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ae

 

 

 

Dance. 6

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

t
ey |

NUNES

 

 

 

nad

OX COE.

a i
MOVecyT

% ran

5

4 LENT "

 

a’ po
Koel act

ASE

 

+ A v CG

 

i - | -:
snes \ Oy Bs, wae lng fon £3 SRY Ae mag dof * 4 a
a ime pA ear new Cat N

 

 

oe

a

 

wel

ar ‘ve AA As aa ry * La . A 7 VW “\ p

ae

\

i

wan

MALY S

Shoe

Oo

oN

“MEA E

 

sai

13,

 

vorked aS A jormer wa the couwiyside

 

O SUDDE xt

 
_ Case 1:15-cr-00706-VSB Document 957 Filed 07/01/20 Page 3 of 10

 

 

 

 

 

 

 

 

es Se
ep nd tee ne

Cel Strive zo create 2 beter lye tora )_ POWAY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

AWM prove

 

 

 

. we . a bo yg es I eet Be . at
SECOUSE. Of NOY OG2 CAG VACALS CACuA

 

ve 2 Cy Eel a TA OA Re ee React —
CUSe AS es. Suc Cs ayy pei te. ASLO A, AC etes. EO .

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:15-cr-00706-VSB Document 957 Filed 07/01/20 Page 4 of 10

 

 

 

 

 

 

\ 4 i OM Pe TARE AS PT et a ey \ a tf 7 was wo
y AVES Tod he ey CPTOEACY) POOoWA ACE. f

 

“hy,

A i
» hackon abnacnal heack f 4

bejace. reparctind to Prnsom Atcocdind cil

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- &
LLCOYYALC KY PAS CASE? 4
4 { TE i ee
: Ww WOASe raQS he + £4Q MLR ATEL DIALIA ry Hi ane
HWNeel YY) GO PEALT LAG a Ac — VAY ILA SoA OA nneee 5
. ue a / wt
\ Cron tine x Th ere Wriaht pe a. _

 

   

¥ ‘ - - = — a 7 4 a t ma mo roe . 2 fi Ps, i
another Corenany OnGicg1am which Shawec + he Gy

-

 

ind $s %@ Gf the tHe ack zcles ithe let side ap in

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:15-cr-00706-VSB Document 957 Filed 07/01/20 Page 5 of 10

 

 

 

 

 

 

 

 

aoe “ —— — r $ oo : ’ 1 ee
. “ADS “ey | Z we eee FE wad i

MAT Der nap mi Ae VA PSTECN TUE PUT AC
_ | >

 

 

 

 

 

 

rink

| oy A Lye Sy on ; 8 moe ~, i 5 fi _ oe me ge Le
amdually wecsened afer) wos imprisoned. My Vere
: “ : “

A a

 

 

 

 

cm : 4 & " ss + a mw ke 4 a Bow ok ne .. 5 8 ve % een “y Stalk 2S ~ oe . : Tt ot oe oy
Cock Kiclney canacnion COEALKe +o dete cere pLoK

 

 

 

4

" | ; |
. i. ~— bh en 4 “ en es CfA wes ae mie tA Dy fo
ty rye + BS Le 5 j CVE \ Ve 4 CSSLAE SS LAD LEYA AN iG SOYA VEY ce,

 

J ha ve. pre Qik & ret 0 PANS AVS a

 

 

 

| eerrumocee

 

2 ley chest. My bigeck

 

Pressure 1S eftec betvoeen i5G-200 and my.
[

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

   

ia sy

 

- -
of & hy omy ct cette E a
YO PP BEAT LOY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4 i + : i + +$— . —
a Ta PTT CAR net
Ne Fit at SLC ee 2 i - YO vO Ge VV GLTe 4 2 CT YAAYYAD. > PEMA |
Case 1:15-cr-00706-VSB Document 957 Filed 07/01/20 Page 6 of 10

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

s : * _ i ; i + . om my pe en PY y y a a ee ae 4 r a “ £ 44 £3 Hy cP
i a A+e ot : ‘i 3 ‘ 7 \ VY ye % \ i Wi on yg OS fia ‘ ; v} i if i i AN fe 3 ey ‘ 7] ; i ; de aa
4 "

 

omg

 

‘

at sa : _
Loavcl Sick. T fp) Ov Ww Pee A+ock } jo AM kuY wat SIAN UE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:15-cr-00706-VSB Document 957 Filed 07/01/20 Page 7 of 10

 

 

 

 

 

Be é _ en
: ; T - - i lg ‘ ey £F 4
POuUlemn-~r Sike D> pV been
! j
5 .
i i

 

 

 

 

 

 

 

 

 

en ; : y : t | —* ony vty gen . 4 £3 A
(2G Moar eck Nat ) ARM OVS exe WO, CAYO
t oy ; aa a, Ps sad a
baat VV ever see vy me MAA VOU A UX py
“ << i a a a
KU AKEY 2
WEANREVA GOO

 

>
oo
eee
ne
suet
ot
on
eau
pow,
ect
bet
Le
a
eee
Ph
Ls
a
,
>
eo
“
co
ro,
My
4 i
Lao
wr by
|
Pry
oo}

 

ot oa f eC 4 ”, ct pm 7 my : ? ke 2 ¢ i ~ g OF I
r Asner WA Conmsiche CY ms STOR GY CG

 

 

AO The Vik Yor A + Oey ry Li if A

: aL

#

 

+rrorowml best to have wml letter

 

 

 

 

 

 

 

 

| 4 Nove
sans lated iW oz NG glist correct. Please foraive

mie_fp*+nere are any ermis rea the translation, —

 

 

 

 

 

 

 

¥

 

 

a 1
ssi EVE aly

 

 

;
Case 1:15-cr-00706-VSB Document 957 Filed 07/01/20 Page 8 of 10 fl)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

¥

 

 

 

_ if by a eed Pe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

{

BOL 0a WA RA

 

 

. * ie » - we oo Z
“AP hl ig ots we Pek 7 Dy style - PEAR ot : - : Fi
x ig ¥ E “Y , . / A E ‘ / BM ADTLATE ‘ ps 4%, 7 i f . a Be .
; 4 ‘ . B a3 fs y i fig > ” a >
5 ‘ . % e ob Ae gt i B + . w  E . f = =
My Ba ae iP al pt 5 i fe ee ~ ‘ ‘ e : 7 La i Seg ;
ing HEE, ae db Naty iF i SEL and PPE fo, A few ee ee ee a eel ee ee hl tof Ee: tho
Sb ye aa et AoE Go nde Cif gcc nappmnn an Meckbanat pf Bete Ao EAR § 9 “
oy : 4 Pe : i 3 i : fi , Ay p Z
: RPE A fae Ye Vv i | wt / 8 é ‘
i 4 5 ” t ee ,
ct 4 i & t
Z £ i

 

 

 

 

 

 
Case 1:15-cr-00706-VSB Document 957 Filed 07/01/20 Page 9 of 10 (2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

:
af

Aus jas *
‘ e :
at

oo

§ es beh
e
3

ai

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 1:15-cr-00706-VSB Document 957 Filed 07/01/20 Page 10 of 10 fa

 

 

 

 

 

 

 

 

 

leg Pte ad park) wt

EUR REE Ae ihe pe

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
